Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 1 of 15




                                            CAUSE NO.    202013881


                                            RECEIPT NO. 895651                 0 00          CIV
                                                   ********                       TR # 73730442

    PLAINTIFF: VERRET,' LAURENCE                                            In The   151st
            vs,,                                                            Judicial District Court
    DEFENDANT: STATE FARM' MUTUAL AUTOMOBILE INSURANCE COMPANY              of Harris County, Texas
                                                                            151ST DISTRICT COURT.
                                                                            BpPaten„7.X        _
                                                  CITATION
    THE STATE OF TEXAS
    County of Harris



    TO: STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
        BY SERVING ITS REGISTERED AGENT
        CORPORATION SERVICE COMPANY
        211 E 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
        Attachedais a copy of glaINTIFF,s„oRIGINAL-PETITION.


    This instrument was filed on the .2nd-daV
                                            , Of.March., 2020, in the above cited cause number
    and court. The instrument attached describes the claim against you.

         YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney_do not file_a
    written-anawer with the -District-Clerk who - isaUed- fliis citation by 10:00 a.m on the Monday
    next folloWing the expiration of 20 days after you were served this citation and petition,
    a default judgment may be taken against you.

    TO OFFICER SERVING:
          This citation was issued on 3rd: day of March, 2020, under my hand and
    seal of said Court.

                                                         ,P\t--110344114—'
    I§aued at retcheat Qt:                                MARILYN BURGESS, District Clerk
    CRIACO;                                               Harris County, Texas
    363 N SAM HOUSTON PKWY E SUITE                        201 Caroline, Souston, Texas 77002
    800                                                   (P.O. Sox 4651, HouSton, Texas 77210)
    HOUSTON, TX 77060
    Tel: (713) 663-6600                           '.'Generated By: HERRERA, ALIZE M     H3K//11452333
    Hex No.: 5075770

                                        OFFICER/AUTHORIZED PERSON RETURN

    Came to hand at.,
                  '?.22      o'clock   p.M., on the 0 day of,inG4
                                                                ,01                     .     Fer ZO

    Executed at (address)                                                                          in

                              County at        o'clock       .M., on the       day of

           , by delivering to                                               defendant, in person, a

    true copy of. this Citation together   ith the accoMpanyina.           copy(ies) of the Petition

    attached thereto and I endorsed on said copy of the Citation the date of delivery.
    To certify which I affix my hand officially this       day of


    FEE: $„..

                                                                  of                    C
                                                                                        . ounty, Texas


                                                         By
                   Affiant                                                   Deputy

    on this day, ,                                           , known to me to be the person whose
    signature appears on the foregoing return, persohally appeared. After being by me duly sworn,
    he/she 'Stated that this citation was executed by him/her in the exact manner -recited on the
    return.

    SWORN, TO AND SUBSCRIBED BEFORE ME, on this          day of



                                                                             Notary Public
                                                                                                        7)&1/a/ea
    N.IUT.CITR.P                              '73730442*



                                Exhibit B
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 2 of 15




                                                                                                          3/1/2020 10A2 AM
                                                                              Marilyn Burgess - District Cleit< Harris County
                                                                                                   Envelope No. 41m272650
                            2020-13881 /Court: 151                                                               Alike.Herrera
                                                                                                  Filed: 3/2/2020 12:00 AM

                                     CAUSE NO.

   LAURENCE,VERRET                                 §                  IN THE DISTRICT COURT OF

   VS.                                             §                    HARRIS COUNTY,TEXAS
                                                   §
   STATE FARM MUTUAL AUTOMOBILE                    ss
   INSURANCE COMPANY                               §                         JUDICIAL DISTRICT

                              PLAINTIFF'S ORIGINAL PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW,Laurence Verret,Plaintiff, complaining of State:Patin Mutual AutomObile

   Insurance Company; Defendant, andfor cause of action shows the following:

                                                   I.

          This Petition is being filed under Level 2 of Rule 190.3.



          Plaintiffis aresident of Houston, Harris County, Texas.

          Defendant, State Farm Mutual Automobile Insurance Company, is an insurance company

   doing business in the State of Texas for the purpose of monetary morn'and May tie served with

   process by serving its registered agent for'service, Corporation Service Company, 211 E. 7th St.,

   Suit&620, Austin, Texas 78701-3218.

                                                  IlL

          Venue is proper in Harris County, Texas, pursuant to Section 15.002 of the Texas Civil.

   Practice and Remedies Code, because the incident which forms the basis of this suit occurred in

   Harris County, Texas, and Plaintiff resides in Harris County, Texas and the incident occurred in

   Harris County, Texas.
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 3 of 15




           The Court hasjurisdiction over this controversyhecause Plaintiffseeks damages withinthe

   jurisdictional limits of this'Court.

                                                     IV.

           Plaintiff would show this Court that on or abotit Ante 15, 2017,Plaintiff was eastbound on

   Stockdick School Road when he was suddenly and without warning struck by tortfeasor, Nicolas

   Santes, Who was westbound on,Stockdick School.Road and failed to yield the right of way When

   turning left onto Porter Road, Plaintiff would show the-Court that nothing he did or failed to doAvas

  _iti_anyway negligent or           proximate cause-of-any injuries of damages that he sustained.

                                                      V.

           At the time of the accident made the basis'of this suit, Tortfeaset, Nicola Santes ,Was

   operating the aforementioned vehicle in a negligent and careless -manner in the following respects.

   which, among others, may be shown at the trial of this cause:

           1.      In failing to keep a proper lookout;

           2.      In driving the vehicle at an excessive rate of speed;

           3.      In failing to timely make application of his brakes;

           4.      In failing to timely swerve or otherwise maneuver his vehicle so as to avoid the'
                   collision made the basis of this suit;

           5.      hi failing to operate:the vehicle in a reasonable and prudent manner;

           6.      In failing to yield the right of way turning left;

           7.      In failing to operate the vehicle in obedience to traffic laws and regulations; and

           8.      In violation of the Tex. Transp. Code Ann.§ 545.001., et seq.

           Each of these acts and omissions, singularly or' in combination with Others, constitute

   negligence which was the proximate cause ofthis:incident, and the injuries sustained -byPiaintiff.
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 4 of 15




           The injuries inflicted upon.Plaintiff warrantand necessitate an uninsured motorist claim,'In

   Brainard,the Court suggested that a direct suit against the UIM/LIM carrier is permitted after settling

   with the tortfeasor. The Court ,noted-that "the insured is not required to obtain a judgment against

   the itortfeasor. The insured may settle with the, tortfeasor, as Brainard did in this case, and then

   litigate U1kicoyerage with therinsurer."

           The UDJA is designed "to afford relieffrom uncertainty and insecurity with respect torights,

   statu%:,,and other legal relations."TEX.CIV.PR AC.&REM.CODE ANN.§ 37.002(b)At authdrizes

   a.person-interested under a-written-contract to "obtain a declaration alights, status, Or other legal

   relatiOns thereunder." Id. § 37.004(a). The Legislature mandates that="it is to he liberally construed

   and adminisiered," Id. § 37.002(b). The UDJA gives trial courts discretion to award equitable and

   just attorney's fees without regard to Whether the recipient is the prevailing party. Id. § 37.009.

   Plaintiff is not seeking to recover any attorney's fees pursuant to Chapter 38 TRCP,as Plaintiff is

   not alleging (at the ninnietit) any breach of contract claititS, as addiessedin Brainard.



           Said elements of damage which Plaintiff seeks to recover from Defendant includes

   compensation for the following:

           1.      The physical pain and disability sustained by Plaintifffrom date ofinjuryto the time'
                   oftrial;

           2.      Future physical pain and disability reasonably anticipated to be sustained by Plaintiff
                   in the future;

           3.      Mental anguish and suffering sustained by Plaintiff from date of injury to time of
                   trial;

           4.      Mental anguish and suffering which is reasonably anticipated to be suffered by
                   Plaintiff in the future;

           5.      Less of earnings sustained by Plaintifffrom date of injury to time of,trial;
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 5 of 15




          6.      Loss of earnings and earning capacity reasonably anticipated to be suffered by
                  Plaintiff in the future;

           7.     Reasonable and necessary medical expenses incurred by Plaintiff in the treatment of
                  Plaintiff's injuries from date ofinjury to time of trial;

           8.     Reasonable and necessary medical expenses reasonably anticipated to be sustained
                  by Plaintiff in the future for treatment of Plaintiffs injuries;

           9.     Past and future physical disfigurement and impairment; and

           10.    Attorney's fees.

                                                  -VII. —

                                            Causes of Action

           For clarification,there are no extra-,contractual claims being advanced at this time, as

   Plaintiff is merely seeking payment of the uninsured benefits to which Plaintiff is entitled.

   Defendant State Farm Mutual Automobile Insurance Company("State Farin")failed to pay,or offer

   to pay, amounts due under the terms of the UIMIUM policy despite ample evidence and

   documentation establishing that Plaintiff was,and is,entitled to receive UIMAJIVE benefits under-the

   policy of insurance issued by Defendant State Farm.

                                                  VIII.

           This suit is brought to establish the liability and damages that;warrant recovery under the

   UlIVI/UNI coverage afforded to Plaintiff pursuant to the policy ofinsurance issued by State Farm as

    well as a finding pursuant to the'Uniform Declaratory Judgment Act. For'clarification,,there arc no

    extra-contractual claims being advanced at this time. Defendant State Farm failed to pay, or offer

    to pay, amounts dub under the terms of the UlM/UM policy despite ample evidence and

    documentation establishing that Plaintiff was,and is, entitled to receive UlM/UM benefits under the

    policy ofinsurance issued by Defendant State Farm.
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 6 of 15




           The LID.TA is designed "to afford relieffrom uncertainty and insecurity with respect to rights,

   status,and otherlegal relations." TEX.CIV.PRAC.&REM.CODE ANN.§37.002(b).It auth orizes

   a person interested under a written contract to "obtain a declaration ofrights, status, or other legal

   relations thereunder." Id. § 37.004(a). The Legislature mandates that "it is to be liberally construed

   and administered." Id.1 37.002(b). The UDJA gives trial courts discretion to award equitable arid.

   just attorneys fees without regard to whether the recipient is the prevailing party. Id. § 37.009

                                                    IX.

        _- Despite the fact-that all conditions precedent tePlaintiff's recovery have beenperformed or

   have occurred,Defendanthas failed and refused to pay Plaintiff a just amount in accordance with

   the contractual obligations, agreements,and representations. In fact, after such refusals to pay and

   investigate, Plaintiff;was forced to file suit to seek the policy benefits to ,which they are entitled.

   Plaintiff seeks the payment of the policy limits for the uninsured motorist claim.

                                                     X.

                                   Maxithum Amount in Controversy

           Plaintiff seeks the payment of the policy limits for the uninsured 'motorist claim. All ofThe

   conditions precedent to bringing this suit under the policy and to Defendant State Farm's liability

   to Plaintiff under the policy for the claims alleged have been performed or have occurred.

                                                     xl.

                                             Prayer for Relief

           WHEREFORE,PREMISES CONSIDERED,Plaintiffprays, move and respectfully request

   this Honorable Court for the following relief:

           That upon final hearing and trial hereof, this Honorable Court grants Plaintiff such relief as

   to which he may shoW himselfjustly entitled, either at law or inequity,either general or special,for
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 7 of 15




   actual damages (benefits due under the UTM/UM policy), costs of suit, attorney's fees and

    prejudgment and postjudgment interest, if allowed by law, and including judgment for additional

    damages and punitive damages under the facts set forth in: this or any amended pleading.

                                                Respectfully subinitted,

                                                CRIACO & ASSOCIATES


                                                By:    /s/ Adam P. Criaco
                                                       Adam P. Criaco
                                                       SBOT 05075770
                                                       363 N. Sam Houston Pkwy.E., Suite 800
                                                       Houston, TX 77060
                                                       Telephone: (713)663-6600
                                                       Facsimile: (713)663-7923
                                                       Eserve: Adam.Criaco@ctiacolaw.com

                                                ATTORNEY FOR PLAINTIFF
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 8 of 15                   3/13/2020 10:03 AM
                                                               Marilyn Burgess - District Clerk Harris County
                                                                                    Envelope No. 41641524
                                                                        By: SHANNON NORTH-GONZALEZ
                                                                                 Filed: 3/13/2020 10:03 AM




                                                                   Un
                                                            o f f
                                                        ia        ic
                                                           l  C
                                                    op
                                             O        y
                                               f fic
                                          e  o
                                    M          f
                               ily    a r
                                   n B
                          u r g
                          s     e
                     s D
               tr         is
                  i c t
           C   
             l e r
          k
Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 9 of 15




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                        eo
                      ffic
                   yO
                 op
              C
            ial
         offic
      Un
     Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 10 of 15                          4/3/2020 9:02 AM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 42099408
                                                                                                   By: Carolina Salgado
                                                                                               Filed: 4/3/2020 9:02 AM

                                 CAUSE NO. 2020-13881

LAURENCE VERRET                                      §    IN THE DISTRICT COURT
                                                     §
V.                                                   §    HARRIS COUNTY, TEXAS
                                                     §
STATE FARM MUTUAL                                    §
AUTOMOBILE INSURANCE COMPANY                         §    151ST JUDICIAL DISTRICT

                          DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES       NOW,     STATE      FARM         MUTUAL   AUTOMOBILE            INSURANCE

COMPANY (hereinafter referred to as “State Farm”), Defendant in the above-entitled

and numbered cause, and files this Original Answer to Plaintiff’s Original Petition and all

subsequent supplemental and/or amended petitions filed against it and would

respectfully show the Court and Jury as follows:

                                               I.

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure,

Defendant denies each and every, all and singular, the allegations contained in the

Plaintiff’s Original Petition, and demands strict proof thereof.

                                              II.

       Plaintiff was not a covered person under the policy and was not operating a

covered vehicle, therefore, Plaintiff is not entitled to recover uninsured motorist benefits

from State Farm.

                                              III.

       Pleading in the alternative, Plaintiff has failed to fulfill the conditions precedent for

bringing an uninsured motorist claim. Specifically, Plaintiff has failed to establish that he
   Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 11 of 15



is legally entitled to recover damages from the owner or operator of an uninsured motor

vehicle because of bodily injury sustained by him, caused by an accident.

                                            IV.

       Pleading in the alternative, Defendant would show that it is entitled to all credits

and offsets allowed under the policy against any damages awarded by the jury,

including but not limited to the $100,000 payment received by Plaintiff from Nationwide.

                                            V.

       Defendant asserts that Plaintiff is not entitled to attorney fees in this case as

there has not yet been a showing of coverage, liability or damages entitling Plaintiff to

recovery of uninsured motorist benefits.

                                            VI.

       Plaintiff is not entitled to pre-judgment interest or any other damages beyond the

policy limits of uninsured motorist coverage under the subject insurance contract.

                                           VII.

       Defendant reserves the right to amend this Original Answer pursuant to the said

Rules of Civil Procedure.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Defendant be

released and discharged of the charges filed against it; that Plaintiff takes nothing by

reason of this suit; and for such other and further relief to which Defendant may be justly

entitled and for which Defendant will forever pray.
   Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 12 of 15



                                        Respectfully submitted,

                                        GERMER PLLC



                                        By:
                                              BARBARA L. HACHENBURG
                                              State Bar No. 08667070
                                              bhachenburg@germer.com
                                              America Tower
                                              2929 Allen Parkway, Suite 2900
                                              Houston, TX 77019
                                              (713) 650-1313 Telephone
                                              (713) 739-7420 Facsimile

                                        ATTORNEY FOR DEFENDANT

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on
all counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure,
on this 3rd day of April, 2020.




                                        BARBARA L. HACHENBURG
     Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 13 of 15                     4/3/2020 9:02 AM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 42099408
                                                                                              By: Carolina Salgado
                                                                                          Filed: 4/3/2020 9:02 AM

                                CAUSE NO. 2020-13881

LAURENCE VERRET                                   §    IN THE DISTRICT COURT
                                                  §
V.                                                §    HARRIS COUNTY, TEXAS
                                                  §
STATE FARM MUTUAL                                 §
AUTOMOBILE INSURANCE COMPANY                      §    151ST JUDICIAL DISTRICT

                              DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES        NOW,   STATE    FARM         MUTUAL   AUTOMOBILE          INSURANCE

COMPANY, Defendant herein and demands a trial by jury. The requisite jury fee is

being tendered with the filing of this demand.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court

grant a trial by jury.

                                         Respectfully submitted,

                                         GERMER PLLC



                                         By:
                                               BARBARA L. HACHENBURG
                                               State Bar No. 08667070
                                               bhachenburg@germer.com
                                               America Tower
                                               2929 Allen Parkway, Suite 2900
                                               Houston, TX 77019
                                               (713) 650-1313 Telephone
                                               (713) 739-7420 Facsimile

                                         ATTORNEY FOR DEFENDANT
   Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 14 of 15



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on
all counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure,
on this 3rd day of April, 2020.




                                        BARBARA L. HACHENBURG
             Case 4:20-cv-01213 Document 1-2 Filed on 04/06/20 in TXSD Page 15 of 15
                                      Harris County Docket Sheet


2020-13881
COURT: 151st
FILED DATE: 3/2/2020
CASE TYPE: Motor Vehicle Accident

                                  VERRET, LAURENCE




                                                                                   k
                                    Attorney: CRIACO, ADAM P.




                                                                                ler
                                               vs.




                                                                             tC
                    STATE FARM MUTUAL AUTOMOBILE INSURANCE




                                                                         ric
                                   COMPANY




                                                                      ist
                                Attorney: HACHENBURG, BARBARA L.




                                                                   sD
                                      Docket Sheet Entries




                                                                es
         Date         Comment




                                                                rg
                                                         Bu
                                                      n
                                                   ily
                                               ar
                                            M
                                         of
                                      e
                                  ffic
                               yO
                            op
                         C
                       ial
                    fic
                  of
                Un




2020-13881                                                                                 Page 1 of 1

151                                                                                4/6/2020 9:45:16 AM
